This suit was by appellant against appellee to try the title to a parcel of land 30 feet wide by 210 feet long in Longview. Appellant claimed he had the title by force of the statute of limitation of five years, and appellee claimed he had it by force of the statute of limitation of ten years. On special issues submitted to them the jury found in favor of appellee's contention, and against appellant's, whereupon the court rendered judgment that appellant take nothing by his suit.
The only assignments is that "the judgment is not supported by the evidence." But we think it is, and therefore overrule the assignment.
  The judgment is affirmed. *Page 343